Citation Nr: 0405939	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 17, 
2000 to September 25, 2000.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  

In her May 2002 substantive appeal, the veteran stated that 
her back pain developed as a direct result of her injury to 
her left hip and leg.  The Board construes this statement as 
an informal claim of entitlement to secondary service 
connection for a low back disability due to service-connected 
disability.  The matter is referred to the RO for 
consideration.  


REMAND

The Board notes that the veteran was scheduled to appear 
before a traveling Veteran's Law Judge (then, Member of the 
Board) in March 2003.  She was rescheduled to appear in June 
2003 and she informed the RO that same month that she would 
be unable to attend the June 2003 hearing.  She further 
requested that she be re-scheduled at the earliest possible 
date.  At that time, the address that the veteran noted was 
different from the address previously of record for her.  
However, the notice of a September 2003 hearing was sent to 
the veteran's old address in August 2003.  She did not appear 
for that hearing.  

To ensure that the veteran has been afforded due process in 
this claim, the case is hereby REMANDED to the RO for the 
following action:


1.  The RO should contact the veteran at 
her most recent address and determine if 
she still desires to be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.  If so, she should be scheduled 
for one per 38 C.F.R. § 20.704 (2003).  

2.  Thereafter, the case should be 
returned to the Board, if in order. The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.   




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




